Order
PER CURIAM.
Franklin J. Stitt, Jr., appeals the judgment of his convictions, following a jury trial in the Circuit Court of Buchanan County, of two counts of child molestation in the first degree, in violation of § 566.067. As a result of his convictions, the appellant was sentenced to consecutive seven-year terms of imprisonment in the Missouri Department of Corrections.
The appellant raises two points on appeal. In Point I, he claims that the trial court erred in overruling his motion for a continuance, based on a last-minute disclosure by one of the alleged victims two days before trial, that in addition to the appellant, her brother had also molested her, because in denying him a continuance, the court denied him his due process right to adequately prepare for trial. In Point II, he claims that the trial court erred in overruling his motion for a mistrial, based on the State’s remark in its opening statement, that: “I don’t expect [the appellant] to admit it now if he goes on the stand,” because it was a direct reference concerning whether the appellant would testify at trial that improperly focused the jury on that issue in violation of the appellant’s Fifth Amendment right not to testify.
We affirm pursuant to Rule 30.25(b).